DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Lutsch  on 3/10/21.
The application has been amended as follows: 
               1) Cancel Claims 9-14.
               2) Amend Claim 15.

Claim 15 (Currently Amended).  A non-transitory computer-readable medium or media storing computer-executable instructions for directing a computer to perform a method in conjunction with an apparatus that comprises: a sensing device that contains: a first accelerometer for generating first output; and 
a first gyroscope for generating second output[,] ; 
a digital camera[,] ; and 
a display configured to remain at a fixed position relative to the sensing device, wherein the method is for changing contents of an image generated by the computer and shown on the display and comprises the steps of: using the first output and the second output to calculate first parameters that define a first line in three dimensions; using the first output and the second output to calculate second parameters 

      Allowable Subject Matter
Claims 1-8, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 15, the prior art of record, None of the references, either singularly or in combination, teach or fairly suggest the apparatus comprising: a first enclosure that is configured to be wielded in mid-air and that contains: a first accelerometer and a first gyroscope; and a second enclosure that is different from the first enclosure and that is configured to be wielded in mid-air and that contains: a second accelerometer and a second gyroscope, the method comprising the steps of: using a first accelerometer output generated by the first accelerometer and a first gyroscope output generated by the first gyroscope to determine at least one first parameter that is indicative of a first positional coordinate of the first enclosure; using a second accelerometer output generated by the second accelerometer and a second gyroscope output generated by the second gyroscope to determine at least one second parameter that is indicative of a second positional coordinate of the second enclosure; using the at least one first parameter for the calculation of the first coordinates; and using the at least one second parameter for the calculation of the second coordinates. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622